100 N.Y.2d 603 (2003)
In the Matter of MICHAEL SPIRLES, Appellant,
v.
MICHAEL McGINNIS, as Superintendent of Southport Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted June 30, 2003.
Decided September 11, 2003.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied.